Wells, J.
The parties proceeded to trial without insisting upon a disposition of the issue of law joined on the second and fourth pleas. The defendant, therefore, in effect abandoned those pleas, and the issue of law before joined thereon was no longer presented. The case stands precisely as if the defendants had formally withdrawn the pleas, or as if they had never been interposed. The evidence warrants the conclusion that the warehouseman, Loveland, had authority to deliver the plaintiff’s freight to the carrier, Tyler, to be carried at reasonable freights; that the freights demanded by the carrier in this instance were reasonable; that for the refusal of plaintiff to pay these freights, the carrier detained the goods, and delivered them to the defendants to be stored, and that defendants held the goods solely as the bailee of the carrier. This maintained the issue tendered by the defendants in their third plea. The general finding of the issue for the defendants responds as well to the issue joined on the traverse of the plaintiff’s property, as that joined on the plea of not guilty. The case is distinguishable from Machette v. Wanless, 1 Col. 225; the verdict there was not guilty, simply, which was properly held not to answer the traverse of the property to the plaintiff. This cannot be affirmed of the finding in the present case.
The judgment is affirmed with costs.

Affirmed.